Exhibit 10.41

 

RESTRICTED SHARE AWARD AGREEMENT

 

PHYSICIANS REALTY TRUST

2013 EQUITY INCENTIVE PLAN

 

1.                                      Grant of Award.  Pursuant to the
Physicians Realty Trust 2013 Equity Incentive Plan (the “Plan”) for Employees,
Consultants, and Outside Trustees of Physicians Realty Trust, a Maryland real
estate investment trust (the “Company”), the Company grants to

 

 

(the “Participant”)

 

an Award of Restricted Shares in accordance with Section 6.3 of the Plan.  The
number of Common Shares awarded under this Restricted Share Award Agreement (the
“Agreement”) is                                          (                    )
shares (the “Awarded Shares”).  The “Date of Grant” of this Award is March 6,
2015.

 

2.                                      Subject to Plan.  This Agreement is
subject to the terms and conditions of the Plan, and the terms of the Plan shall
control; provided that, in the event of any conflict among this Agreement, the
Plan and the Employment Agreement dated as of                      between the
Company and the Participant (the “Employment Agreement”), the terms of the
Employment Agreement shall control.  The capitalized terms used herein that are
defined in the Plan shall have the same meanings assigned to them in the Plan. 
This Agreement is subject to any rules promulgated pursuant to the Plan by the
Board or the Committee and communicated to the Participant in writing.

 

3.                                      Vesting.  Except as specifically
provided in this Agreement and subject to certain restrictions and conditions
set forth in the Plan, the Awarded Shares shall vest on the first anniversary of
the Date of Grant, provided that the Participant is employed by (or if the
Participant is a Consultant or an Outside Trustee, is providing services to) the
Company or a Subsidiary on such anniversary.

 

All Awarded Shares not previously vested shall immediately become fully vested
upon (i) the Participant’s death; (ii) the Participant’s Termination of Service
as a result of his Total and Permanent Disability; (iii) the occurrence of a
Change in Control, or (iv) as specifically provided in the Employment Agreement.

 

4.                                      Forfeiture of Awarded Shares.  Awarded
Shares that are not vested in accordance with Section 3 shall be forfeited on
the date of the Participant’s Termination of Service.  Upon forfeiture, all of
the Participant’s rights with respect to the forfeited Awarded Shares shall
cease and terminate, without any further obligations on the part of the Company.

 

5.                                      Restrictions on Awarded Shares.  Subject
to the provisions of the Plan and the terms of this Agreement, from the Date of
Grant until the date the Awarded Shares are vested in accordance with Section 3
and are no longer subject to forfeiture in accordance with Section 4 (the
“Restriction Period”), the Participant shall not be permitted to sell, transfer,
pledge, hypothecate, margin, assign or otherwise encumber any of the Awarded
Shares, provided that the Participant may designate a beneficiary of all or any
portion of the Award on a form reasonably acceptable to the Company or may
transfer all or any portion of the Participant’s Award on a form reasonably
acceptable to the Company to (i) the spouse (or former spouse), children or
grandchildren of the Participant (“Immediate Family Members”), (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members, (iii) a
partnership in which the only

 

--------------------------------------------------------------------------------


 

partners are (1) such Immediate Family Members and/or (2) entities which are
controlled by Immediate Family Members, (iv) an entity exempt from federal
income tax pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”) or any successor provision, or (v) a split interest
trust or pooled income fund described in Section 2522(c)(2) of the Code or any
successor provision, provided further that (x) there shall be no consideration
for any such transfer, and (y) subsequent transfers of transferred Awards shall
be prohibited except those by will or the laws of descent and distribution. 
Except for these limitations, the Committee may, in its sole discretion, remove
any or all of the restrictions on such Awarded Shares whenever it may determine
that, by reason of changes in applicable laws or changes in circumstances after
the date of this Agreement, such action is appropriate.

 

6.                                      Legend.  Awarded Shares electronically
registered in a Participant’s name shall note that such shares are Restricted
Shares.  If certificates for Awarded Shares are issued, the following legend
shall be placed on all such certificates:

 

On the face of the certificate:

 

“Transfer of these Common Shares is restricted in accordance with conditions
printed on the reverse of this certificate.”

 

On the reverse:

 

“The Common Shares are subject to and transferable only in accordance with that
certain Physicians Realty Trust 2013 Equity Incentive Plan, a copy of which is
on file at the principal office of the Company in Milwaukee, Wisconsin.  No
transfer or pledge of the shares evidenced hereby may be made except in
accordance with and subject to the provisions of said Plan and Award Agreement. 
By acceptance of these Common Shares, any holder, transferee or pledgee hereof
agrees to be bound by all of the provisions of said Plan and Award Agreement.”

 

The following legend shall be inserted on a certificate, if issued, evidencing
Common Shares issued under the Plan if the shares were not issued in a
transaction registered under the applicable federal and state securities laws:

 

“Common Shares represented by this certificate have been acquired by the holder
for investment and not for resale, transfer or distribution, have been issued
pursuant to exemptions from the registration requirements of applicable state
and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

All Awarded Shares owned by the Participant shall be subject to the terms of
this Agreement and shall be represented by a certificate or certificates bearing
the foregoing legend, as applicable.

 

7.                                      Delivery of Certificates; Registration
of Shares.  The Company shall deliver certificates

 

2

--------------------------------------------------------------------------------


 

for the Awarded Shares to the Participant (if requested by the Participant in
accordance with Section 6.3(a) of the Plan and the Company has elected, in its
sole discretion, to issue certificates (as opposed to electronic book entry form
with respect to its Common Shares)) or shall register the Awarded Shares in the
Participant’s name, free of restriction under this Agreement, promptly after,
and only after, the Restriction Period has expired without forfeiture pursuant
to Section 4.

 

8.                                      Rights of a Shareholder.  Except as
provided in Section 4 and Section 5 above, the Participant shall have, with
respect to his Awarded Shares, all of the rights of a shareholder of the
Company, including the right to vote the shares, and the right to receive any
dividends thereon.  Any share dividends paid with respect to Awarded Shares
shall at all times be treated as Awarded Shares and shall be subject to all
restrictions placed on Awarded Shares; any such share dividends paid with
respect to Awarded Shares shall vest as the Awarded Shares become vested.

 

9.                                      Voting.  The Participant, as record
holder of the Awarded Shares, has the exclusive right to vote, or consent with
respect to, such Awarded Shares until such time as the Awarded Shares are
transferred in accordance with this Agreement or are forfeited pursuant to
Section 4; provided, however, that this Section 9 shall not create any voting
right where the holders of such Awarded Shares otherwise have no such right.

 

10.                               Adjustment to Number of Awarded Shares.  The
number of Awarded Shares shall be subject to adjustment in accordance with
Articles 11-13 of the Plan.

 

11.                               Specific Performance.  The parties acknowledge
that remedies at law will be inadequate remedies for breach of this Agreement
and consequently agree that this Agreement shall be enforceable by specific
performance.  The remedy of specific performance shall be cumulative of all of
the rights and remedies at law or in equity of the parties under this Agreement.

 

12.                               Participant’s Representations. 
Notwithstanding any of the provisions hereof, the Participant hereby agrees that
he or she will not acquire any Awarded Shares, and that the Company will not be
obligated to issue any Awarded Shares to the Participant hereunder, if the
issuance or holding of such shares shall constitute a violation by the
Participant or the Company of any provision of any law or regulation of any
governmental authority.  In such case, any determination by the Company shall be
final, binding, and conclusive.  The rights and obligations of the Company and
the rights and obligations of the Participant are subject to all Applicable
Laws, rules, and regulations.

 

13.                               Investment Representation.  Unless the Awarded
Shares are issued in a transaction registered under applicable federal and state
securities laws, by his or her execution hereof, the Participant represents and
warrants to the Company that all Common Shares which may be purchased and or
received hereunder will be acquired by the Participant for investment purposes
for his or her own account and not with any intent for resale or distribution in
violation of federal or state securities laws.  Unless the Common Shares are
issued to him or her in a transaction registered under the applicable federal
and state securities laws, all certificates issued with respect to the Common
Shares shall bear an appropriate restrictive investment legend and shall be held
indefinitely, unless they are subsequently registered under the applicable
federal and state securities laws or the Participant obtains an opinion of
counsel, in form and substance satisfactory to the Company and its counsel, that
such registration is not required.

 

14.                               Participant’s Acknowledgments.  The
Participant acknowledges that a copy of the Plan has been made available for his
review by the Company, and represents that he is familiar with the terms and
provisions thereof, and hereby accepts this Award subject to all the terms and
provisions thereof.  The Participant hereby agrees to accept as binding,
conclusive, and final all decisions or interpretations of the Committee or the
Board, as appropriate, upon any questions arising under the Plan or this
Agreement.

 

3

--------------------------------------------------------------------------------


 

The Participant acknowledges and agrees that (i) sales of Common Shares will be
subject to the Company’s policies regulating trading by Employees, Consultants
and Outside Trustees, including any applicable “blackout” or other designated
periods in which sales of Common Shares are not permitted, and (ii) Common
Shares received hereunder will be subject to any recoupment or “clawback” policy
applied with prospective or retroactive effect.

 

15.                               Law Governing.  This Agreement shall be
governed by, construed, and enforced in accordance with the laws of the State of
Maryland (excluding any conflict of laws rule or principle of Maryland law that
might refer the governance, construction, or interpretation of this agreement to
the laws of another state).

 

16.                               No Right to Continue Service or Employment. 
Nothing herein shall be construed to confer upon the Participant the right to
continue in the employ or to provide services to the Company or any Subsidiary,
whether as an Employee or as a Consultant or as an Outside Trustee, or interfere
with or restrict in any way the right of the Company or any Subsidiary to
discharge the Participant as an Employee, Consultant, or Outside Trustee at any
time.

 

17.                               Legal Construction.  In the event that any one
or more of the terms, provisions, or agreements that are contained in this
Agreement shall be held by a court of competent jurisdiction to be invalid,
illegal, or unenforceable in any respect for any reason, the invalid, illegal,
or unenforceable term, provision, or agreement shall not affect any other term,
provision, or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal, or unenforceable
term, provision, or agreement had never been contained herein.

 

18.                               Covenants and Agreements as Independent
Agreements.  Each covenant and agreement that is set forth in this Agreement
shall be construed as a covenant and agreement independent of any other
provision of this Agreement.  The existence of any claim or cause of action of
the Participant against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants and agreements that are set forth in this Agreement.

 

19.                               Entire Agreement.  This Agreement together
with the Plan and the Employment Agreement supersede any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to the said subject matter.  All
prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement.  Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement, the Plan or
the Employment Agreement and that any agreement, statement or promise that is
not contained in this Agreement, or the Plan or the Employment Agreement shall
not be valid or binding or of any force or effect.

 

20.                               Parties Bound.  The terms, provisions, and
agreements that are contained in this Agreement shall apply to, be binding upon,
and inure to the benefit of the parties and their respective heirs, executors,
administrators, legal representatives, and permitted successors and assigns,
subject to the limitation on assignment expressly set forth herein.  No person
shall be permitted to acquire any Awarded Shares without first executing and
delivering an agreement in the form satisfactory to the Company making such
person or entity subject to the restrictions on transfer contained herein.

 

21.                               Modification.  No change or modification of
this Agreement shall be valid or binding upon the parties unless the change or
modification is in writing and signed by the parties.  Notwithstanding the
preceding sentence, the Company may amend the Plan or this Agreement to the

 

4

--------------------------------------------------------------------------------


 

extent permitted by the Plan.

 

22.                               Headings.  The headings that are used in this
Agreement are used for reference and convenience purposes only and do not
constitute substantive matters to be considered in construing the terms and
provisions of this Agreement.

 

23.                               Gender and Number.  Words of any gender used
in this Agreement shall be held and construed to include any other gender, and
words in the singular number shall be held to include the plural, and vice
versa, unless the context requires otherwise.

 

24.                               Notice.  Any notice required or permitted to
be delivered hereunder shall be deemed to be delivered only when actually
received by the Company or by the Participant, as the case may be, at the
addresses set forth below, or at such other addresses as they have theretofore
specified by written notice delivered in accordance herewith:

 

a.                                      Notice to the Company shall be addressed
and delivered as follows:

 

Physicians Realty Trust

735 North Water Street, Suite 1000

Milwaukee, Wisconsin  53202

Attn: Corporate Secretary

Fax: (414) 978-6550

 

Notice to the Participant shall be addressed and delivered as set forth on the
signature page.

 

25.                               Tax Requirements.  The Participant is hereby
advised to consult immediately with his or her own tax advisor regarding the tax
consequences of this Agreement, the method and timing for filing an election to
include this Agreement in income under Section 83(b) of the Code, and the tax
consequences of such election.  By execution of this Agreement, the Participant
agrees that if the Participant makes such an election, the Participant shall
provide the Company with written notice of such election in accordance with the
regulations promulgated under Section 83(b) of the Code.  The Company or, if
applicable, any Subsidiary (for purposes of this Section 25, the term “Company”
shall be deemed to include any applicable Subsidiary), shall have the right to
deduct from all amounts paid in cash or other form in connection with the Plan,
any Federal, state, local, or other taxes required by law to be withheld in
connection with this Award.  The Company may, in its sole discretion, also
require the Participant receiving Common Shares issued under the Plan to pay the
Company the amount of any taxes that the Company is required to withhold in
connection with the Participant’s income arising with respect to this Award. 
Such payments shall be required to be made when requested by the Company and may
be required to be made prior to the delivery of any certificate representing
Common Shares, if such certificate is requested by the Participant in accordance
with Section 6.3(a) of the Plan.  Such payment may be made (i) by the delivery
of cash to the Company in an amount that equals or exceeds (to avoid the
issuance of fractional shares under (iii) below) the required tax withholding
obligations of the Company; (ii) if the Company, in its sole discretion, so
consents in writing, the actual delivery by the Participant to the Company of
Common Shares, other than (A) Restricted Shares, or (B) Common Shares that the
Participant has acquired from the Company within six (6) months  prior thereto,
which shares so delivered have an aggregate Fair Market Value that equals or
exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding payment; (iii) if the Company, in its sole discretion,
so consents in writing, the Company’s withholding of a number of shares to be
delivered upon the vesting of this Award, which shares so withheld have an
aggregate Fair Market Value that equals (but does not exceed) the required tax
withholding payment; or (iv) any combination of (i), (ii), or (iii).  The
Company

 

5

--------------------------------------------------------------------------------


 

may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Participant.

 

26.                               REIT Status.  This Agreement shall be
interpreted and construed in a manner consistent with the Company’s status as a
real estate investment trust.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

 

COMPANY:

 

 

 

PHYSICIANS REALTY TRUST

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

Signature

 

 

 

 

 

Name:

 

 

Address:

 

 

 

 

 

7

--------------------------------------------------------------------------------